Order, SupremeCourt, New York County (Karla Moskowitz, J.), entered October 27, 2006, which, to the extent appealed from as limited by the briefs, denied plaintiffs cross motion to renew an earlier order granting summary dismissal of the fourth and fifth causes of action, unanimously affirmed, without costs.
Contrary to plaintiff’s position, CAB Assoc. v City of New York (32 AD3d 229 [2006]) did not constitute a change in the law that would alter the court’s prior determination under CPLR 2221 (e) (2). The relevant claims are time-barred under the provisions of the agreement. Concur—Lippman, P.J., Friedman, Williams and Acosta, JJ.